Citation Nr: 0326923	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  96-18 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether the RO acted properly in reducing from 20 to 10 
percent the rating for the veteran's service-connected left 
eye pigment disruption, with scotoma and status post 
traumatic macular detachment.

2.  Entitlement to an increased evaluation for left eye 
pigment disruption, with scotoma and status post traumatic 
macular detachment, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran had active service from December 1969 to November 
1971 and from December 1978 to May 1984.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a February 1996 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Saint Louis, Missouri.

In July 1998, November 2000, and June 2003, the Board 
remanded this case for further development.  Review of the 
actions performed by the RO reveal that the mandate of that 
remand has been fulfilled.  Stegall v. West, 11 Vet. App. 268 
(1998).

The Board decision below grants restoration of a 20 percent 
rating for the veteran's left eye pigment disruption, with 
scotoma and status post traumatic macular detachment.  The 
claim for a rating in excess of 20 percent for his left eye 
disorder is addressed in the Remand appended to this 
decision.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The competent medical evidence of record did not show 
that as of July 1, 1996, the veteran's left eye pigment 
disruption, with scotoma and status post-traumatic macular 
detachment, had improved.


CONCLUSION OF LAW

Restoration of a 20 percent evaluation for left eye pigment 
disruption, with scotoma and status post traumatic macular 
detachment, is warranted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
1155, 5107, 5112(b)(6) (West 2002); 38 C.F.R. § 4.76, 4.76a, 
4.84 a Diagnostic Codes 6080 and 6081 (1996); 38 C.F.R. 
§§ 3.105, 3.159,  4.1, 4.2, 4.7, 4.10, 4.76, 4.76a, 4.84 a 
Diagnostic Codes 6080 and 6081 (2002); Brown v. Brown, 
5 Vet. App. 413, 418 (1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002); 38 
C.F.R. § 3.159(b) (2002).  Information means non-evidentiary 
facts, such as the claimant's address and Social Security 
number or the name and address of a medical care provider who 
may have evidence pertinent to the claim.  See 66 Fed. Reg. 
45620, 45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) 
(2002).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) 
(2002).  

As discussed in more detail below, sufficient evidence is of 
record to grant this claim.  Therefore, no further 
development is needed.  

Procedural Background

The veteran argues that his service-connected left eye 
pigment disruption, with scotoma and status post traumatic 
macular detachment has not improved and he is therefore 
entitled to restoration of a 20 percent disability rating.  
The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

An April 1987 rating decision granted the veteran service 
connection for his left eye pigment disruption, with scotoma 
and status post traumatic macular detachment and assigned a 
noncompensable rating.  This noncompensable rating was 
increased to 10 percent disabling, effective July 1993, in a 
rating decision dated in November 1993.  A February 1995 RO 
decision increased that rating for the veteran's left eye 
disorder to 20 percent, effective in December 1994.

In February 1996, the RO proposed reducing the rating 
assigned the veteran's left eye disorder to 10 percent based 
upon a VA examination dated in December 1995 and outpatient 
treatment reports from January 1995.  The veteran was 
notified of the proposed rating reduction by a letter dated 
in February 16, 1996.  38 C.F.R. § 3.105 (e).

The proposed reduction was confirmed in a rating decision 
dated April 23, 1996,  effective July 1996.

Factual Background

Review of the post service treatment records shows VA and 
private treatment for decreased visual acuity.  The veteran 
has submitted several prescriptions for corrective lenses.

The veteran was examined by VA in January 1995.  The 
uncorrected visual acuity of the left eye was 20/80 corrected 
to 20/40+2.  The fundus examination revealed a RPE defect 
superior to the macula in the left eye.  The visual fields 
were done with a Goldman visual field instrument with a 3-4E 
test target, and it was noted that there was a scotoma 
central and inferior in the left eye.  The assessment was 
visual acuity right eye 20/20 and left eye 20/40+2, a 
positive Amsler grid of the left eye showed an inferior 
paramacular defect, and a small area of retinal pigment 
epithelial disruption noted superior to the macula, of the 
left eye, which corresponded to the defect on the Amsler grid 
as well as his scotoma noted on the Goldmann 3-4E visual 
field.  The visual field charts were attached.

The veteran was examined again by the VA in December 1995.  
The corrected visual acuity of the left eye was 20/30-2.  The 
left macula showed pigment clumping and old changes possibly 
secondary to trauma.  Visual field charts were attached.

The results of a private eye examination, dated in May 1996, 
were submitted by the veteran.  The best-corrected visual 
acuity was 20/40- in the left eye.  The acuity of the left 
eye was reported to lack central resolution with a report of 
metamorphosia on the 20/40 line.  The veteran's visual field 
was said to show a significant constriction that seemed to 
represent an average contraction worse than 55 degrees.  A 
copy of a Humphrey visual field test was attached.

The most recent VA examination was in January, 2001. The 
examiner noted that the chief purpose of the evaluation was 
to determine the extent of visual field contraction.

The veteran felt that his vision had been deteriorating but 
he indicated that the vision with his glasses at this time 
was acceptable.  He had an area in the left eye that he had 
to look around in order to do close work, such as reading.  
His left eye became blurry when he was tired.  The veteran 
also stated that if he rubbed the left eye to get the blurred 
spot out of the vision, he sometimes saw bright light and 
occasional scintillating lights, but he denied any black 
spots or loss of vision.

The examiner noted the best corrected distance visual acuity 
20/20 OD and 20/40 OS.  Visual fields were tested with the 
Goldmann visual field apparatus.  There was a 45.6 degree 
average concentric contraction in the right eye, 40 degrees 
average concentric contraction in the left eye.  The copies 
of the actual visual fields were attached to the examination.  
The examiner added a handwritten note on the chart that the 
"restriction superior" was secondary to a prominent brow.

The examiner noted pigment clumping consistent with a history 
of traumatic macular detachment in the left eye.

The examiner was also requested to evaluate the visual fields 
from January of 1995, May of 1996, and November of 1998.  She 
reported that she was not able to accurately determine the 
visual field contraction for either eye from the examination 
on January of 1995.  Measurements were not taken in four of 
eight principal meridians on the right eye (inferior 
temporal, inferior nasal, superior nasal, and superior 
temporal), and in two of the eight principal meridians in the 
left eye (inferior nasal and superior nasal).  The examiner 
was not able to accurately determine the visual field 
contraction for either eye from the examination in May of 
1996.  There was no visual field dated May of 1996 in the 
chart for the right eye. There was a Humphrey visual field 
for the left eye; however, it was limited to 60 degrees in 
all of the principal meridians and did not clearly define the 
eight principal meridians.  The examiner was not able to 
accurately determine the visual field contraction for either 
eye for the visual field dated November of 1998. Measurements 
were not taken in two of the eight principal meridians for 
the right eye (inferior nasal and inferior temporal), and in 
two of the eight principal meridians for the left eye 
(inferior nasal and superior nasal).

The examiner diagnosed post-traumatic macular detachment in 
the left eye with a corresponding decrease in best-corrected 
visual acuity, general depression of the visual field in both 
eyes, with no greater depression temporally or nasally 
compared with the superior and inferior fields in either eye.  
She noted that the etiology for this generalized contraction 
is unknown.  Nuclear cataract was also noted in both eyes.

Law and Regulations

Ratings Generally

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.1 (2002).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2002).

The determination of what evaluation is warranted is based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  These regulations include, but are 
not limited to, 38 C.F.R. § 4.1, which requires that each 
disability be viewed in relation to its history.

In determining a rating for a disability, the Board may only 
consider those factors that are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  As a result, the 
Board will only address medical records insofar as they 
pertain to the relevant rating criteria.  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

Rating Criteria

Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.80.

Where service connection is in effect for only one eye, the 
visual acuity in the non-service-connected eye is considered 
to be normal unless there is blindness in that eye.  
38 U.S.C.A. § 1160 (West 2002); 38 C.F.R. §§ 3.383, 4.84a, 
Diagnostic Code 6070.  This interpretation of the rating 
schedule applicable to unilateral impairment of visual acuity 
corresponds to the interpretation of the rating schedule for 
unilateral hearing loss, and has been inferentially approved.  
Boyer v. West, 11 Vet. App. 477, 479-80 (1998).

The veteran's service-connected left eye disability may be 
evaluated as a scotoma, pathological, unilateral under DC 
6081.  A minimum 10 percent rating is assigned for a large or 
centrally located scotoma.  Otherwise a scotoma is rated 
under the criteria outlined above for loss of central visual 
acuity or impairment of field vision.  A rating under 6081 is 
not to be combined with any other rating for visual 
impairment.  38 C.F.R. § 4.84a, Diagnostic Code 6081.  

In accord with the direction of DC 6081, the RO has evaluated 
the veteran's service-connected left eye pigment disruption, 
with scotoma and status post traumatic macular detachment 
under DC 6080 for loss of field of vision.  See 38 C.F.R. 
§§ 4.20, 4.84a, DC 6099-6080.  

Under Diagnostic Code 6080, when impairment of unilateral 
field vision is to 30 degrees but not to 15 degrees, a rating 
of 10 percent is provided or rate 20/100 (6/30).  When 
impairment of unilateral field vision is to 15 degrees, but 
not to 5 degrees, a 20 percent disability rating is provided 
or rate 20/200 (6/60).  Id.  The next higher rating of 30 
percent requires evidence of unilateral concentric 
contraction of the visual field to 5 degrees or of homonymous 
hemianopsia.  Id.

The VA has promulgated regulations governing the measurement 
of the visual field.  Under 38 C.F.R. § 4.76, measurement of 
the visual field will be made when there is disease of the 
optic nerve or when otherwise indicated.  The usual 
perimetric methods will be employed, using a standard 
perimeter and 3 mm. white test object. At least 16 meridians 
221/2 degrees apart will be charted for each eye. (See Figure 
1. For the 8 principal meridians, see table III.)  The charts 
will be made a part of the report of examination.  Not less 
than 2 recordings, and when possible, 3 will be made.  The 
minimum limit for this function is established as a 
concentric central contraction of the visual field to 
5[degrees].  This type of contraction of the visual field 
reduces the visual efficiency to zero.  Where available the 
examination for form field should be supplemented, when 
indicated, by the use of tangent screen or campimeter.  This 
last test is especially valuable in detection of scotoma.

As service connection is not in effect for decreased vision 
in the right eye, vision in that eye is considered to be 
20/40 or better for rating purposes.  Visual acuity of the 
service-connected left eye is evaluated as noncompensable 
when corrected distant visual acuity is 20/40 or better; it 
is rated 10 percent when it is 20/50, 20/70 or 20/100; and, 
it is rated 20 percent when it is 20/200 or 15/200.  
38 C.F.R. §§ 4.83a, 4.84a, Diagnostic Codes 6077, 6079.

Restoration Criteria

A reduction in an assigned disability rating which has been 
in effect for less than 5 years is permissible (upon 
compliance with various due process requirements) where 
medical examination reveals there has been improvement in the 
service-connected disability.  38 C.F.R. §§ 3.105(e), 
3.344(c).  The Board further notes that since the veteran's 
20 percent rating for his left eye disorder was in effect for 
less than 5 years, the provisions of 38 C.F.R. § 3.344(a), 
(b) are not for application.  See 38 C.F.R. § 3.344(c).  
However, the United States Court of Appeals for Veterans 
Claims (known as United States Court of Veterans Appeals, 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that, based on 38 C.F.R. § 4.13, in any rating reduction case 
it must be ascertained, based upon a review of the entire 
recorded history of the condition, whether the evidence 
reflects an actual change in the disability and whether the 
examination reports reflecting such change are based upon 
thorough examinations.  Brown v. Brown, 5 Vet. App. 413, 420-
421 (1993).  Additionally, in any rating reduction case not 
only must it be determined that an improvement in a 
disability has actually occurred, but that such improvement 
reflects improvement in ability to function under ordinary 
conditions of life and work.  Id., see 38 C.F.R. §§ 4.2, 
4.10. Furthermore, a claim as to whether a rating reduction 
was proper must be resolved in the veteran's favor unless the 
Board concludes that the preponderance of the evidence 
supports a finding of improvement in the disability picture.  
Id., citing Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).  
The Board emphasizes that a rating reduction case focuses on 
the propriety of a rating reduction, and is not the same as 
an increased rating issue.  Id., citing Peyton v. Derwinski, 
1 Vet. App. 282, 286 (1991).

Where the reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance will be prepared setting forth 
all material facts and reasons.  The beneficiary will be 
notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefor, 
and will be given 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at their present level.  If additional evidence is 
not received within that period, final rating action will be 
taken and the award will be reduced or discontinued effective 
the last day of the month in which a 60-day period from the 
date of notice to the beneficiary of the final rating action 
expires. 38 C.F.R. § 3.105(e).

In the present case, as outlined above, the RO complied with 
the procedures required under 38 C.F.R. § 3.105 for reducing 
the veteran's disability rating by having notified him of his 
rights, giving him an opportunity for a hearing and time to 
respond, and making the reduction effective no sooner than 
permitted.  38 C.F.R. § 3.105(e).  

Having determined that the RO correctly followed the 
procedures for reducing the veteran's rating for his service-
connected left eye disorder, the Board must now address 
whether VA has met its burden of proving that the reduction 
was warranted.

Analysis

Review of the December 1995 VA examination upon which the 
reduction was based reveals that the Goldmann visual field 
test of the left eye does not comply with the requirements of 
such testing mandated by 38 C.F.R. § 4.76.  The examiner 
recorded only 12 meridian readings rather than the 16 that 
"will be charted for each eye."  38 C.F.R. § 4.76 (2002).

The Board notes that upon being asked to review the visual 
field examinations performed in January 1995, May 1996, and 
November 1998, the VA examiner in January 2001 noted that she 
was unable to accurately determine the visual field 
contraction for the left eye because measurements were not 
taken in all of the eight principal meridians.  While this 
examiner did not note review of the December 1995 
examination, the Board finds that this examination is also 
deficient in this regard.  Specifically, the December 1995 
examination results were not in compliance with 38 C.F.R. 
§ 4.76 and were inadequate to accurately determine visual 
field contraction.  

The only visual field results that appear to be in compliance 
with 38 C.F.R. § 4.76 are those acquired during the January 
2001 VA examination.  However, the scotoma noted on all the 
earlier VA examinations on the visual field results does not 
appear to be present on the visual field chart.  There does 
not appear to be any indication that the scotoma is no longer 
present in the narrative of the January 2001 examiner's 
report.  This prevents the Board from making appropriate 
allowances in calculating the extent of the effective visual 
field in the left eye.  In view of the foregoing, the Board 
finds that the evidence did not support a reduction of the 
veteran's disability rating from 20 percent to 10 percent.

Accordingly, the Board finds that entitlement to restoration 
of a 20 percent evaluation for service-connected left eye 
pigment disruption, with scotoma and status post traumatic 
macular detachment, is warranted.


ORDER

Entitlement to restoration of a 20 percent evaluation for 
service-connected left eye pigment disruption, with scotoma 
and status post traumatic macular detachment, is granted, 
subject to the laws and regulations applicable to the payment 
of monetary benefits.



REMAND

As noted in the preceding decision, none of the recent eye 
examinations are sufficient to adequately portray the current 
disability produced by the veteran's service-connected left 
eye disorder.  The older visual field charts do not comply 
with the mandate regarding the conduct of visual field 
testing in 38 C.F.R. § 4.76, and the January 2001 VA 
examination does not note the extent of the scotoma noted on 
previous eye examinations.

In accordance with the VA's duty to assist in development of 
all facts pertinent to the veteran's claim for an increased 
rating, the veteran's claim must be remanded to the RO for 
further development.  See Green v. Derwinski, 1 Vet. App. 121 
(1991); 38 C.F.R. § 3.159, 4.2 (2002) (if VA examination does 
not contain sufficient detail, it is incumbent upon rating 
board to return the report as inadequate for evaluation 
purposes).

The RO should also ensure compliance with the requirements of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), to include its 
notification requirements.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 
38 U.S.C.A. 
§ 5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claim of the impact of the 
notification requirements on his claim.

2.  The veteran should be afforded a VA 
ophthalmology examination to determine 
the current disability produced by the 
veteran's service-connected left eye 
disorder.  The claims file must be sent 
to the examiner.  The examination must 
include an examination of field vision in 
compliance with 38 C.F.R. § 4.76 (2002).

In addition, the examiner should 
determine the effect of the service-
connected scotoma on the visual field.  
The position of the scotoma should be 
noted on the visual field charts.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



